Citation Nr: 1028444	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  07-32 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received in order 
to reopen a claim of entitlement to service connection for 
tinnitus.

2.  Whether new and material evidence has been received in order 
to reopen a claim of entitlement to service connection for 
bilateral hearing loss.

3.  Whether new and material evidence has been received in order 
to reopen a claim of entitlement to service connection for a 
lumbar spine disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1953 to January 
1955.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in February 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The Board notes that in the July 2007 statement of the case, the 
RO appears to have implicitly reopened the Veteran's claims and 
denied them on the merits.  However, prior to consideration of 
the Veteran's claims on the merits, the Board is required to 
consider the issue of finality, see 38 U.S.C.A. §§ 7104(b), 5108; 
see also Barnett v. Brown, 8 Vet. App. 1 (1995), and as such, the 
issues have been characterized as shown on the first page of this 
decision.  

In October 2009, the Board remanded this claim for additional 
development, to include affording the Veteran proper notice under 
the Veterans Claims Assistance Act of 2000 (VCAA), specifically 
the notice required under Kent v. Nicholson, 20 Vet. App. 1 
(2006), and obtaining service treatment records (STRs) not 
already of record, specifically records from the Department of 
the Army, Headquarters, Carl R. Darnall Army Medical Center in 
Fort Hood, Texas.  The appeal has now been returned for further 
review by the Board. As will be discussed herein, the Board finds 
that the agency of original jurisdiction (AOJ) substantially 
complied with the October 2009 remand orders and no further 
action is necessary in this regard.  See D'Aries v. Peake, 22 
Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-
47 (1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998), where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 
1377 (2002).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  In a final decision issued in February 1989, the RO denied 
service connection for tinnitus.

2.  Evidence added to the record since the final February 1989 RO 
denial is cumulative and redundant of the evidence of record at 
the time of such decision and does not raise a reasonable 
possibility of substantiating the Veteran's claim for service 
connection for tinnitus.

3.  In a final decision issued in October 1991, the RO denied 
service connection for bilateral hearing loss and a lumbar spine 
disorder (previously adjudicated as a back injury or degenerative 
arthritis of the lumbosacral spine).

4.  Evidence added to the record since the final October 1991 RO 
denial is cumulative and redundant of the evidence of record at 
the time of such decision and does not raise a reasonable 
possibility of substantiating the Veteran's claims for service 
connection for bilateral hearing loss and a lumbar spine 
disorder.


CONCLUSIONS OF LAW

1.  The February 1989 RO decision that denied service connection 
for tinnitus is final.  38 U.S.C. § 4005(c) (1988) [38 U.S.C.A. § 
7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1988) 
[38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009)].

2.  New and material evidence has not been received to reopen the 
claim of entitlement to service connection for tinnitus.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  The October 1991 RO decision that denied service connection 
for bilateral hearing loss and a lumbar spine disorder is final.  
38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. §§ 
3.104, 19.129, 19.192 (1991) [38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2009)].

4.  New and material evidence has not been received to reopen the 
claim of entitlement to service connection for bilateral hearing 
loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).

5.  New and material evidence has not been received to reopen the 
claim of entitlement to service connection for a lumbar spine 
disorder. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be provided to 
a claimant before the initial unfavorable AOJ decision on the 
claim for VA benefits.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

In Kent, supra, the Court held that the VCAA notice requirements 
in regard to new and material evidence claims require VA to send 
a specific notice letter to the claimant that: (1) notifies him 
or her of the evidence and information necessary to reopen the 
claim (i.e., describes what is meant by new and material 
evidence); (2) identifies what specific evidence is required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior denial on 
the merits; and (3) provides general VCAA notice for the 
underlying service connection claim.  

In this case, the notice letter provided to the Veteran in 
February 2010 included the criteria for reopening a previously 
denied claim, the criteria for establishing service connection, 
and information concerning why the claims were previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the Veteran was informed about what evidence is 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the previous 
denials.

In December 2006 and April 2007 attachments to notice letters, 
the RO advised the Veteran as to how disability ratings and 
effective dates are awarded, as required in Dingess/Hartman, 
supra.  All three letters also advised the Veteran of his and 
VA's respective responsibilities in obtaining evidence.  While 
the April 2007  and February 2010 notice letters were issued 
after the initial rating decision in February 2007, the United 
States Court of Appeals for the Federal Circuit has held that VA 
could cure such a timing problem by readjudicating the 
appellant's claim following a compliant VCAA notification letter.  
Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  
The Court clarified that the issuance of a statement of the case 
could constitute a readjudication of the appellant's claim.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant 
case, after the April 2007 and February 2010 notice letters were 
issued, the Veteran's claim was readjudicated in the April 2010 
supplemental statement of the case.  Therefore, any defect with 
respect to the timing of the VCAA notice has been cured.

With respect to the duty to assist, the Board notes that the 
Veteran's complete STRs are not associated with the claims file.  
After extensive efforts to locate such records, VA was informed 
by the National Personnel Records Center that the Veteran's STRs 
were destroyed in a fire at the records storage facility in 1973 
and were unavailable.  In cases such as these, where the STRs are 
unavailable, VA has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit-of-the-doubt 
rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Cromer 
v. Nicholson, 19 Vet. App. 215 (2005).  In December 2006 and 
February 2009 notice letters, the Veteran was informed of 
alternative forms of evidence he could provide in light of the 
unavailability of his STRs.          

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  
The evidence of record contains the Veteran's January 1955 
Discharge Examination Report, post-service VA medical records, 
and statements submitted by or on behalf of the Veteran.  There 
is no indication of relevant, outstanding records which would 
support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  As noted, in an October 2009 
decision, the Board remanded the Veteran's applications to reopen 
his claims for service connection for tinnitus, bilateral hearing 
loss, and a lumbar spine disorder in order to obtain STRs not 
already of record, to specifically include records from the 
Department of the Army, Headquarters, Carl R. Darnall Army 
Medical Center in Fort Hood, Texas (Fort Hood Army Medical 
Center) regarding his lumbar spine disorder.  In a March 2010 
response from the Fort Hood Army Medical Center, they indicated 
that a "thorough search of [their] files revealed no medical 
records available for the time period requested [1953]."  See 
March 2010 Response Letter from the Department of the Army, 
Headquarters, Carl R. Darnall Army Medical Center, Fort Hood, 
Texas.  

Therefore, as the AOJ attempted to obtain the Veteran's 
outstanding STRs, and in light of the issuance of the February 
2010 VCAA letter, the Board finds that the AOJ substantially 
complied with the October 2009 remand orders and no further 
action is necessary in this regard.  See D'Aries, supra.

The duty to assist also includes obtaining a medical examination 
or opinion when necessary to decide the claim.  The Board notes 
that the VCAA and its implementing regulations include clear 
guidelines consistent with the intent of Congress regarding the 
timing and the scope of assistance VA will provide to a claimant 
who attempts to reopen a previously denied claim.  See 38 C.F.R. 
§ 3.159(c)(1),(2) and (3).  Such assistance includes obtaining 
service records, records in the custody of a Federal agency, and 
private records adequately identified by the claimant, but, prior 
to reopening a claim, there is no duty to obtain a VA medical 
examination or opinion.  As the Veteran's claims are not reopened 
herein, there is no obligation on the part of VA to provide a 
medical examination or opinion in connection with his appeal.
      
For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
applications to reopen the service connection claims for 
tinnitus, bilateral hearing loss, and a lumbar spine disorder.

Legal Criteria and Analysis

Rating decisions are final and binding based on evidence on file 
at the time the claimant is notified of the decision and may not 
be revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one 
year from notification of a RO decision to initiate an appeal by 
filing a notice of disagreement with the decision, and the 
decision becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 
20.201, 20.302.  If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).    

Evidence is considered "new" if it was not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a).  "Material" 
evidence is evidence which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  For the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In a February 1989 rating decision, the RO denied entitlement to 
service connection for tinnitus on the basis that, while there 
were no service treatment records available, his separation 
examination was negative for tinnitus.  As such, it appears that 
the Veteran's claim was denied on the basis that there was no 
evidence of tinnitus during service or evidence demonstrating 
that tinnitus was incurred in or aggravated by the Veteran's 
military service.  The evidence of record when the RO decided the 
claim in February 1989 included the Veteran's January 1955 
Separation Examination Report, VA treatment records and 
examination reports, and statements submitted by or on behalf of 
the Veteran. 

Because the Veteran did not submit a Notice of Disagreement to 
initiate appellate review and a Substantive Appeal to perfect an 
appeal of the RO's February 1989 rating decision, that 
determination became final based on the evidence then of record.  
38 U.S.C. § 4005(c) (1988) [38 U.S.C.A. § 7105(c) (West 2002)]; 
38 C.F.R. §§ 3.104, 19.129, 19.192 (1988) [38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2009)].    

In a October 1991 rating decision, the RO denied service 
connection for bilateral hearing loss and a lumbar spine disorder 
on the basis that, while there were no service treatment records 
available, his separation examination showed normal hearing and 
no evidence of any back injury.  As such, the RO determined that 
the evidence of record failed to establish in-service incurrence 
or aggravation of bilateral hearing loss or a back injury.  
Additionally, the RO noted that there was no documentation of a 
compensable sensorineural hearing loss or arthritic process of 
the spine within one year following the Veteran's separation from 
service.  The evidence of record when the RO decided the claim in 
October 1991 included the Veteran's January 1955 Separation 
Examination Report, VA treatment records and examination reports, 
and statements submitted by or on behalf of the Veteran. 

The Veteran filed a Notice of Disagreement with the RO's October 
1991 rating decision in January 1992.  See January 1992 
"Statement in Support of Claim," VA Form 21-4138 (Notice of 
Disagreement).  In January 1992, the RO issued a Statement of the 
Case.  Because the Veteran did not submit a substantive appeal to 
perfect an appeal of the RO's October 1991 rating decision, that 
determination became final, based on the evidence then of record.  
38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. §§ 
3.104, 19.129, 19.192 (1991) [38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2009)].

In November 2006, the Veteran sought to reopen his service 
connection claims.  Evidence received since the February 1989 and 
October 1991 rating decisions includes statements and written 
argument submitted by or on behalf of the Veteran as well as 
treatment records from the VA Medical Center (VAMC) in Jackson, 
Mississippi;  Biloxi, Mississippi; and Pensacola, Florida.  
However, for the reasons expressed below, the Board finds that 
such evidence is cumulative and redundant of the evidence of 
record at the time of the prior final decisions and does not 
raise a reasonable possibility of substantiating the Veteran's 
claims for service connection for tinnitus, bilateral hearing 
loss, and a lumbar spine disorder.

Such newly received evidence includes treatment records dated in 
December 1996 from the Jackson VAMC, which reveal treatment for 
degenerative joint disease of the right knee, and includes 
notation of diagnoses of hypertension and a history of dizziness.  
However, such records are negative for any complaints, treatment, 
or diagnoses of any ear or lumbar spine disabilities.  See 
December 1996 Discharge Summary.  The claims file also contains 
treatment records dated July 1997 to August 1997 and February 
2006 to May 2007 from the Biloxi and Pensacola VAMCs, 
respectively, which are negative for any complaints, treatment, 
and/or diagnoses of bilateral hearing loss; but reflect that the 
Veteran's medical history includes chronic tinnitus and 
degenerative joint disease of the lumbar spine and low back pain.  
See October 2006 Primary Care Note (noting complaints of low back 
pain since 1945); October 2006 Preventive Medicine Note 
(containing complaints of low back pain).  

Additionally, the Veteran has offered arguments regarding the 
relationship between his claimed disorders and his military 
service.  In this regard, he has alleged that he has tinnitus and 
bilateral hearing loss as a result of in-service noise exposure.  
He has also claimed that he has a lumbar spine disorder that was 
caused or aggravated by  heavy lifting, which was part of his 
duties of cook and rock crusher during his military service.

The treatment records received since the prior final denials are 
new in that they were not of record at the time of such 
decisions; however, they are not material as they only reflect 
current diagnoses and complaints, which were already of record at 
the time of the February 1989 and October 1991 rating decisions.  
In this regard, the Board notes that the basis of the prior final 
denials was that the evidence failed to show that the Veteran's 
claimed disorders were incurred in or aggravated by his military 
service.  The newly received records do not address the etiology 
of the Veteran's tinnitus, bilateral hearing loss, and lumbar 
spine disorder and, therefore, are not material.  

The Board also observes that the Veteran has contended on his own 
behalf that his tinnitus, bilateral hearing loss, and a lumbar 
spine disorder are related to his military service.  Lay 
witnesses are competent to provide testimony or statements 
relating to symptoms or facts of events that the lay witness 
observed and is within the realm of his or her personal 
knowledge, but not competent to establish that which would 
require specialized knowledge or training, such as medical 
expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay 
evidence may also be competent to establish medical etiology or 
nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009).  However, "VA must consider lay evidence but may give it 
whatever weight it concludes the evidence is entitled to" and 
mere conclusory generalized lay statement that service event or 
illness caused the claimant's current condition is insufficient 
to require the Secretary to provide an examination.  Waters v. 
Shinseki, 601 F.3d 1274, 1278 (2010).  

In the instant case, the Board finds that the question regarding 
the potential relationship between the Veteran's tinnitus, 
bilateral hearing loss, and lumbar spine disorder and any 
instance of his military service to be complex in nature.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the 
claimant is competent in certain situations to provide a 
diagnosis of a simple condition such as a broken leg or varicose 
veins, the claimant is not competent to provide evidence as to 
more complex medical questions).   Additionally, in a single-
judge Memorandum Decision issued by the Court, it was noted that 
"in the absence of any medical evidence, the record must provide 
some evidence beyond an appellant's own conclusory statements 
regarding causation to establish that the appellant suffered from 
an event, injury or disease in service."  Richardson v. 
Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  
While the Board recognizes that such single judge decisions carry 
no precedential weight, they may be relied upon for any 
persuasiveness or reasoning they contain.  See Bethea v. 
Derwinski, 2 Vet. App. 252, 254 (1992).  

In the instant case, while the Veteran is competent to describe 
his difficulty hearing and complaints of tinnitus and back pain, 
as well as an in-service injury, the Board accords his statements 
regarding the etiology of such disorders little probative value 
as he is not competent to opine on such complex medical 
questions.  Specifically, where the determinative issue is one of 
medical causation, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on the 
issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  
Moreover, the Veteran his only offered conclusory statements 
regarding the relationship between his military service and his 
tinnitus, bilateral hearing loss, and lumbar spine disorder.  
Furthermore, such contentions were of record at the time of the 
prior final denials and, therefore, are cumulative and 
duplicative of the evidence of record at such time.  Moreover, 
the Court has held that lay assertions of medical causation 
cannot suffice as new and material evidence to reopen a claim.  
See Moray v. Brown, 5 Vet. App. 211 (1993).

The basis of the February 1989 and October 1991 rating decisions 
was that there was no evidence demonstrating that the Veteran's 
tinnitus, bilateral hearing loss, and a lumbar spine disorder 
manifested in service, or within the one year presumptive period, 
or are related to service.  Since such denials, no evidence 
demonstrating that bilateral hearing loss or arthritis manifested 
during service or within one year of the Veteran's service 
discharge has been received.  Moreover, none of the newly 
received evidence demonstrates that such claimed disorders were 
incurred or aggravated by his military service.  

Therefore, the Board must conclude that the evidence added to the 
record since the prior final denials is cumulative and redundant 
of the evidence of record at the time of the February 1989 and 
October 1991 rating decisions and does not raise a reasonable 
possibility of substantiating the Veteran's claims of entitlement 
to service connection for tinnitus, bilateral hearing loss, or a 
lumbar spine disorder.  As such, the Board finds that the 
evidence received subsequent to the February 1989 and October 
1991 rating decisions is not new and material, and the 
requirements to reopen the claims of entitlement to service 
connection for tinnitus, bilateral hearing loss, and a lumbar 
spine disorder have not been met.


ORDER

New and material evidence not having been received, the appeal to 
reopen a claim of entitlement to service connection for tinnitus 
is denied.

New and material evidence not having been received, the appeal to 
reopen a claim of entitlement to service connection for bilateral 
hearing loss is denied.

New and material evidence not having been received, the appeal to 
reopen a claim of entitlement to service connection for a lumbar 
spine disorder is denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


